Back to Form 8-K [form8-k.htm]
Exhibit 10.2

STATE OF HAWAII


SUPPLEMENTAL CONTRACT NO. 2
                                             TO CONTRACT
DHS-08-MQD-5129                                                                             
                                                                                                                                      
(Insert contract number or other identifying information)


 
This Supplemental Contract
No.   2                                                                                                                                                                                             ,
executed on the respective dates
indicated below, is effective as of December
15                                                                                                                                    , 2008                                                                              , between
the
Department of Human Services/Med-QUEST
Division                                                                                                                                                                                                        
 , State of Hawaii
(Insert name of stale department, agency, hoard or commission)
("STATE"), by its Director, Lillian B.
Koller                                                                                                                                                                                                                                                         ,
(Insert title uf stale officer executing contract)
(hereafter also referred to as the HEAD OF THE PURCHASING AGENCY or designee
("HOPA")),
whose address is 1390 Miller Street, Honolulu, Hawaii
96813                                                                                                                                                                                                                    ,
and
WellCare Health Insurance of Arizona, Inc. dba 'Ohana Health
Plan,  Inc.                                                                                                                                                                  ("CONTRACTOR"),
a Corporation                                                                                                                                                                                                                                                                                                           
                                                                 (Insert
corporation, partnership, joint venture, sole proprietorship, or other legal
form of the CONTRACTOR)
under the laws of the State
of Hawaii                                                                                                                                                                                                   ,
whose business address and federal
and state taxpayer identification numbers are as follows: 8735 Henderson Rd.,
Tampa, FL 33634
 

 

GET# Wl 1018973-01   Fed ID# 86-0269558

 
RECITALS
 
 
A.
WHEREAS, the STATE and the CONTRACTOR entered into Contract

 
 
DHS-08-MQD-5129

(Insert contract number or other identifying information)
dated February 4, 2008 , which was amended by Supplemental Contract No(s). 
1    
dated May 15      , 2008 , which was amended by Supplemental Contract
No(s).  n/a
dated _________, which was amended by Supplemental Contract No(s).            __
 
dated _________, ____ (hereafter collectively referred to as "Contract") whereby
the
CONTRACTOR agreed to provide the goods or services, or both, described in the
Contract; and
 
 
B.
HEREAS, the parties now desire to amend the Contract
    NOW, THEREFORE, THE STATE and the CONTRACTOR mutually agree to amend the
Contract as follows: (Check Applicable box(es))

 
x
Amend the SCOPE OF SERVICES according to the terms set forth in Attachment - S1,
which is made a part of the Contract.
¨
Amend the COMPENSATION AND PAYMENT SCHEDULE according to the terms set forth in
Attachment-S2, which is made a part of the Contract.
¨
Amend the TIME OF PERFORMANCE according to the terms set forth in Attachment-S3,
which is made a part of the Contract.
¨
Amend the SPECIAL CONDITIONS according to the terms set forth in Attachments
SUPPLEMENTAL SPECIAL CONDITIONS, which is made a part of the contract.
¨
Recognize the CONTRACTOR'S change of name.
 
FROM:
                   

 
AG-005 Rev 04/30/2007
 

--------------------------------------------------------------------------------


 

 
TO:
                     
 
As set forth in the documents attached hereto as Exhibit ____ , and incorporated
herein.
     
A tax clearance certificate from the State of Hawaii o is x is not required to
be submitted to the STATE prior to commencing any performance under this
Supplemental Contract.

 

  A tax clearance certificate from the Internal Revenue Service Q is x is not
required to be submitted to the STATE prior to commencing any performance under
this  Supplemental Contract.

 
    The entire Contract, as amended herein, shall remain in full force and
effect.


    IN VIEW OF THE ABOVE, the parties execute this Contract by their signatures,
on the dates below, to be effective as of the date first above written.
 

 
STATE
 
/s/ Lillian B. Koller                            
(Signature)
 
 
Lillian B. Koller                                                
(Print Name)
 
 
Director                                                            
(Print Title)
 
 
____________________________
(Date)



 
 
CORPORATE SEAL
(If available)
CONTRACTOR
 
WellCare Health Insurance of Arizona, Inc. dba ‘Ohana Health Plan, Inc.
(Name of Contractor)
 
 
/s/ Heath Schiesser                                        
(Signature)
 
 
Heath Schiesser                                             
(Print Name)
 
 
President and CEO                                         
(Print Title)
 
 
1-8-09                                                                
(Date)

APPROVED AS TO FORM:


/s/ Name Illegible                             
Deputy Attorney General


 
**Evidence of authority of the CONTRACTOR'S representative to sign this Contract
for the CONTRACTOR must be attached.
 
AG-005 Rev 04/30/2007

2


 
 

--------------------------------------------------------------------------------

 

CONTRACT NO. DHS-08-MDQ-5129


PROVIDER’S ACKNOWLEDGMENT


STATE OF
FLORIDA
)
      )    
COUNTY OF
HILLSBOROUGH
) ss.
 

 
On this 8th day of January, 2009, before me appeared Heath Schiesser and
______________________, to me known, to be the person(s) described in and, who,
being by me duly sworn, did say that he/she/they is/are the President and
CEO_________ of Wellcare Health Insurance of Arizona, Inc. the PROVIDER named in
the foregoing instrument, and that he/she/they is/are authorized to sign said
instrument on behalf of the PROVIDER, and acknowledges that he/she/they executed
said instrument as the free act and deed of the PROVIDER.
 
 
 
 
(Notary Seal)
By /s/ Tolliver L. Rowson                 
(Signature)
 
Print Name Tolliver L. Rowson        
 
Date January 8, 2009                          
 
Notary Public, State of Florida          
 
My Commission expires 11.30.2012 
 
Doc. Date:
 
# Pages: ___________
   
Notary Name:
Tolliver L. Rowson                     
  ________
Circuit
 

Doc Description:
         
 
 
 
 
(Notary Stamp or Seal)
       
 
/s/ Tolliver L. Rowson                                                
Notary Signature
 
1.8.2009                                                                   
Date
 
NOTARY CERTIFICATION
 
 



 
 

--------------------------------------------------------------------------------

 
 
CONTRACT NO. DHS-08-MQD-5129


PROVIDER'S
STANDARDS OF CONDUCT DECLAMATION


 
For the purposes of this declaration:

 
 
"Agency" means and includes the State, the legislature and its committees, all
executive departments, boards, commissions, committees, bureaus, offices; and
all independent commissions and other establishments of the state government but
excluding the courts.

 
 
"Controlling interest" means an interest in a business or other undertaking
which is sufficient in fact to control, whether the interest is greater or less
than fifty per cent (50%).

 
 
"Employee" means any nominated, appointed, or elected officer or employee of the
State, including members of boards, commissions, and committees, and employees
under contract to the State or of the constitutional convention, but excluding
legislators, delegates to the constitutional convention, justices, and judges.
(Section 84-3, HRS).



On behalf of:
WellCare Health Insurance of Arizona, Inc., dba 'Ohana Health Plan,
Inc.                                                                                                                                                                                                    
(Name of PROVIDER)


PROVIDER, the undersigned does declare as follows:
 
 
1.
PROVIDER    ¨ is* xis not a legislator or an employee or a business in which a
legislator or an employee has a controlling interest. (Section 84-15(a), HRS).



 
2.
PROVIDER has not been represented or assisted personally in the matter by an
individual who has been an employee of the agency awarding this Contract within
the preceding two years and who participated while so employed in the matter
with which the Contract is directly concerned. (Section 84-15(b), HRS).



 
3.
PROVIDER has not been assisted or represented by a legislator or employee for a
fee or other compensation to obtain this Contract and will not be assisted or
represented by a legislator or employee for a fee or other compensation in the
performance of this Contract, if the legislator or employee had been involved in
the development or award of the Contract. (Section 84-14 (d), HRS).



 
4.
PROVIDER has not been represented on matters related to this Contract, for a fee
or other consideration by an individual who, within the past twelve (12) months,
has been an agency employee, or in the case of the Legislature, a legislator,
and participated while an employee or legislator on matters related to this
Contract. (Sections 84-18(b) and (c), HRS).



PROVIDER understands that the Contract to which this document is attached is
voidable on behalf of the STATE if this Contract was entered into in violation
of any provision of chapter 84, Hawai'i Revised Statutes, commonly referred to
as the Code of Ethics, including the provisions which are the source of the
declarations above. Additionally, any fee, compensation, gift, or profit
received by any person as a result of a violation of the Code of Ethics may be
recovered by the STATE.
________________________________
*Reminder to agency: If the "is" block is checked and if the Contract involves
goods or services of a value in excess of $10,000, the Contract may not be
awarded unless the agency posts a notice of its intent to award it and files a
copy of the notice with the State Ethics Commission. (Section 84-15(a), HRS).


 
AG Form 103F (10/08)
Standards of Conduct Declaration
Page 1 of 2


 
 

--------------------------------------------------------------------------------

 


CONTRACT NO. DHS-08-MQD-5129
 

 
PROVIDER
 
By /s/ Heath Schiesser                       
                       (Signature)
 
 
Print Name Heath Schiesser              
 
 
Print Title President and CEO           
 
                  ___________________
 
 
Date 1-8-09                                           

 
 
 
AG Form 103F (10/08)
Standards of Conduct Declaration
Page 2 of 2


 
 

--------------------------------------------------------------------------------

 


CONTRACT NO. DHS-08-MQD-5129
 
CERTIFICATE OF EXEMPTION FROM CIVIL SERVICE
 
1.
By Heads of Departments or Agencies as Delegated by tSie Director of Human
Resources Development1.

 
Pursuant to the delegation of the authority by the Director of Human Resources
Development, I certify that the services provided under this Contract, and the
person(s) providing the services under this Contract are exempt from the civil
service, pursuant to §76-16, Hawai'i Revised Statutes ("HRS").
 
/s/ Lillian B. Koller                       
(Signature)
 
01/15/09                     
              (Date)
Lillian B. Koller                             
(Print Name)
 
 
Director of Human Services       
(Print Title)
 
 



_______________________________________________
1 This part of the form may be used by all department heads and others to whom
the Director of Human Resources Development (DHRD) has delegated authority to
certify §76-16, HRS, civil service exemptions. The specific paragraph(s) of
§76-16, HRS, upon which an exemption is based should be noted in the contract
file. NOTE: Authority to certify exemptions under §§ 76-16(2), 76-16(12), and
76-16(15), HRS, has not been delegated; only the Director of DHRD may certify
§§76-16(2), 76-16(12), and 76-16(15) exemptions.


 
2.           By the Director of Human Resources Development, State of Hawai'i.


              I certify that the services to be provided under this Contract,
and the person(s) providing the services under this Contract are exempt from the
civil service, pursuant to §76-16, HRS.


 
____________________________________
(Signature)
 
________________
              (Date)
 
____________________________________
(Print Name)
 
____________________________________
(Print Title, if designee of the Director of DHRD)



 
AG Form 103F (9/08)
Competitive
Page 1

 
 

--------------------------------------------------------------------------------

 
AG Form 103F (9/08) Competitive
 
STATE OF HAWAII
 
SCOPE OF SERVICES

Revisions to specific provisions in the Request for Proposals, RFP~MQD-2008~006
issued October 10, 2007, as amended, are set forth below. Except for the revised
definition of "Medical Necessity," and the amendment to section 40.750.2, all of
the following revisions are necessary to comply with conditions imposed by the
Centers of Medicare and Medicaid Services (CMS).


 
20.100                      RFP Timeline
                                 Replace the last row on the table with:
 
Commencement of Services to Members
 February 1, 2009
 

 
30.200                      Definition/Acronyms
 
Action (may also be referred to as an adverse action)
 
Replace the 4th bullet point with:
 
The failure to provide services in a timely manner, as defined in Section
40.230;
 
Healthcare Professional
 
Add the following sentence to the end of definition of Healthcare Professional:
 
See Appendix O.
 
Medical Necessity
 
Replace this definition with the following:
 
As defined in HRS §432E-1.4.


 
30.550                     90-Day Grace Period
Replace the first two paragraphs with the following:
 
 
Provided the health plan into which the member wants to enroll is not capped,
the DHS will allow members to change health plans without cause for the first
ninety (90) days from the effective date of enrollment in that health plan. If
the member does not change health plans during the ninety (90) days following
the date of initial enrollment in a health plan, the member will be allowed to
change health plans only during the annual plan change period, as described in
Section 30.560, or as outlined in Section 30.600.

 
AG-011 Rev 07/28/2005

1


 
 

--------------------------------------------------------------------------------

 
Attachment – S1  

STATE OF HAWAII


SCOPE OF SERVICES
 
 
30.820.4
Behavioral Health Services for Children/Support for Emotional and Behavioral
Development (SEBD) Program

 
Replace this section with the following:
 
 
The DOH, through its Child and Adolescent Mental Health Division (CAMHD), will
provide acute inpatient psychiatric and outpatient behavioral health services,
community crisis management and crisis residential services, intensive family
intervention, therapeutic living and therapeutic foster care supports,
hospital-based residential treatment, partial hospitalization, and
biopsychosocial rehabilitation to children and adolescents age three (3) through
age twenty (20) who the DOH determines are in need of intensive mental health
services and are determined eligible for the SEBD Program. Additional
information on the SEBD program is available in Appendix D.



 
40.400                     Provider Credentialing, Recredentialing and Other
Certification
                                Add the following sentence to the end of the
first sentence in the second paragraph:
 
See Appendix O.
 
40.750.1.v              Vision Services
Replace the first sentence of the third paragraph with the following:
 
 
Visual aids prescribed by ophthalmologists or optometrists (eyeglasses, contact
lenses and miscellaneous vision supplies) are covered by the health plan, if
medically necessary.



40.750.2                  Primary and Acute Care Services - Behavioral Health
 
Replace this section in its entirety with the following:
 
40.750.2
Primary and Acute Care Services - Behavioral Health



 
a.
Overview



                               The health plan shall provide all medically
necessary behavioral health services to QExA adults and child members. These
services include:


                                     •           Twenty-four (24) hour care for
acute psychiatric illnesses including:
 
o
Room and board

 
o
Nursing care



 
AG-011 Rev 07/28/2005
2


 
 

--------------------------------------------------------------------------------

 
 
Attachment – S1



STATE OF HAWAII


SCOPE OF SERVICES
 
             o          Medical supplies and equipment
             o          Diagnostic services
             o          Physician services
             o          Other practitioner services as needed
             o          Other medically necessary services;
                                     •
Ambulatory services including twenty-four (24) hours, seven (7) days per week
crisis services;

                                     •
Acute day hospital/partial hospitalization including:

             o          Medication management
             o          Prescribed drugs
             o          Medical supplies
             o          Diagnostic tests
                                                 o     
Therapeutic services including individual, family and group therapy and
aftercare

             o          Other medically necessary services;
                                     •
Methadone treatment services which include the provision of methadone or a
suitable alternative (e.g. LAAM), as well as outpatient counseling services;

                                     •
Prescribed drugs including medication management and patient counseling;

 
                                    •
Diagnostic/laboratory services including:

             o          Psychological testing
             o          Screening for drug and alcohol problems
             o          Other medically necessary diagnostic services;
                                     •           Psychiatric or psychological
evaluation;
 
                                    •
Physician services;

 
                                    •
Rehabilitation services;
                                      •       Occupational therapy; and  
                                    •     Other medically necessary therapeutic
services.

 
 
Individuals age twenty-one (21) and older are limited to thirty (30) days of
hospitalization per benefit year. No limits exist for outpatient behavioral
health services for individuals. A benefit year is defined as the period between
July 1 through June 30. The health plan may, at its option, exceed the limits on
inpatient behavioral health services. Individuals under age twenty-one (21) are
not subject to the inpatient behavioral health limits.



 
 
The health plan may utilize a full array of effective interventions and
qualified professionals such as psychiatrists, psychologists, counselors, social
workers, registered nurses and others. Substance abuse counselors shall comply
with the State Department of Health Alcohol and Drug Abuse Division (ADAD)
certification requirements.



AG-01I Rev 07/28/2005
3


 
 

--------------------------------------------------------------------------------

 




Attachment –S1

STATE OF HAWAII


SCOPE OF SERVICES
 
 
The health plan is encouraged to utilize currently existing publicly funded
community-based substance abuse treatment programs, which have received ADAD
oversight, through accreditation and monitoring. Methadone/LAAM services are
covered for acute opiate detoxification as well as maintenance. The health plan
may develop its own payment methodologies for Methadone/LAAM services.

 
 
The health plan shall be responsible for providing behavioral health services to
persons who have been involuntarily committed for evaluation and treatment under
the provisions of Chapter 334, HRS to the extent that these services are deemed
medically necessary by the health plan's utilization review procedures and are
within the established limits.

 
 
The health plans are responsible for training residential care facilities on how
to care for members who require behavioral health services.

 
 
The health plan is not obligated to provide behavioral health services to those
members:

 
•
Whose diagnostic, treatment or rehabilitative services are determined not to be
medically necessary by the health plan; or

 
•
Who have been determined eligible for and have been transferred to the
behavioral health managed care (BHMC) plan, as described below; or

 
•
Who have been determined eligible for and have been transferred to the DOH's
Child and Adolescent Mental Health Division (CAMHD) for services, as described
in below; or

 
•
Who have been criminally committed for evaluation or treatment in an inpatient
setting under the provisions of Chapter 706, HRS. These individuals will be
disenrolled from the programs and will become the clinical and financial
responsibility of the appropriate State agency. The psychiatric evaluation and
treatment of members who have been criminally committed to ambulatory mental
healthcare settings will be the clinical and financial responsibility of the
appropriate State agency. The health plan shall remain responsible for providing
medical services to these members.

 
 
Room and board in special treatment facilities for adolescents is not covered
but therapy/treatment provided in the facility for this population is the
responsibility of the health plan.

 
AG-011 Rev 07/28/2005
4

 
 

--------------------------------------------------------------------------------

 
 
Attachment – S1
STATE OF HAWAII
 
SCOPE OF SERVICES
 
b.            Health Plan Responsibilities for SMI Adults
 
Certain specialized mental health services for adults diagnosed with SMI will be
carved out of QExA as provided in this subsection. The health plan shall
continue to be responsible for all other Medicaid services (primary, acute and
long-term care services) for the member who is receiving behavioral health
services through another entity. Adult members with SMI may receive services
through the Adult Mental Health Division (AMHD) or the BHMC program.
 
Health plans will coordinate with the AMHD regarding behavioral health services
for adult members with SMI who are receiving services through AMHD. The cost of
AMHD services will not be included in the capitation rate paid to the health
plans. The AMHD will continue to bill the DHS on a FFS basis for the services it
provides to these members. All other behavioral health services will be provided
by the health plans.
 
The health plan is responsible for making the initial determination of whether
or not an adult member has SMI (using the definition in Appendix D). Once the
health plan has made this determination, the health plan shall refer the adult
member to the DOH AMHD for an evaluation to confirm the initial diagnosis and
coverage AMHD services. During the referral process, the health plan shall
continue to coordinate the member's care and provide any medically necessary
services. AMHD services shall include:
                •
Crisis Management

                              o
24-hour crisis telephone consultation

                              o
Mobile outreach services

                              o
Crisis intervention/stabilization services

                • Crisis Residential Services                 • Intensive
Outpatient Hospital Services                 •    Therapeutic Living Supports

                              o
Community-based Specialized Residential

                              o
Mental Health Respite Home

                              o
Therapeutic Group Home

                •             Biopsychosocial Rehabilitative Services
                •             Intensive Case Management/Community Based Case
Management
 
If AMHD denies the SMI designation the health plan shall refer the member to the
DHS for determination as to whether he or she is eligible for the BHMC program.
Appendices D.2 and D.3 provide additional information on this process.


AG-011 Rev 07/28/2005
5

 
 

--------------------------------------------------------------------------------

 


Attachment S1
STATE OF HAWAII
 
SCOPE OF SERVICES
 
 
If a member's SMI designation is denied by the DHS, the DHS or its designee must
provide written denial and notification of appeal rights. The health plan may,
with approval of the affected member, appeal any denial of SMI determination to
the DHS on behalf of the member.

 
40.750.3.g               Counseling and Training
Add the following sentence to the end of the last paragraph:
 
Training should occur by qualified health professionals as defined in Appendix
0.
50.100                     Health Plan Enrollment Responsibilities
 
50.110                     General Overview
 
Add as the final bullet point to the bulleted list in the section:
 
•
A provider directory that includes the names, location, telephone numbers of,
and non-English languages spoken by contracted providers in the member's service
area including identification of providers that are not accepting new patients.



50.350                     Member Rights
 
 
The bullets from "Have direct access to a women's health specialist within the
network" to "Receive a description of cost sharing responsibilities, if any" are
moved out one level to below the bullet "Freely exercise his or her rights..."

 
AG-0II Rev 07/28/2005
6

 
 

--------------------------------------------------------------------------------

 


Attachment – S1
STATE OF HAWAII
 
SCOPE OF SERVICES
 
Appendix O
State Requirements for Health Care Professionals, including Mental Health
Providers

 
Specialty
Hawaii Revised Statutes (HRS)1
Hawaii Administrative Rules (HAR)2
Advanced Practice Registered Nurse
457-8.5
Title 16-89C
Audiologist
468E
Title 16-100
Chiropractor
442
Title 16-76
Community Mental Health Center
 
Title 11-179
Dentist
448
Title 16-79
Licensed Practical Nurse
457-8
Title 16-89
Marriage and Family Therapist
451J
 
Mental Health and Substance Abuse Systems
 
Title 11-175
Mental Health Counselor
453D
 
Occupational Therapist
457G
 
Optometrist
459
Title 16-92
Physician/Psychiatrist
453
 
Physical Therapist
461J
Title 16-110
Physician Assistant
453-5.3
 
Podiatrist
463E
Psychologist
465
Registered Dietitian
448-B
Title 11-79
Registered Nurse
457-7
Title 16-89
Speech-Language Pathologist
468E
Title 16-100
Social Worker
467E
 
Special Treatment Facility
 
Title 11-98

 
___________________________
1      http://hawaii.gov/dcca/main/hrs/


 
2
HAR Title 11: http://gen.doh.hawaii.gov/sites/har/admrules/default.aspx
 
HAR Title 16: http://hawaii.gov/dcca/main/har

 
AG-OII Rev 07/28/2005
7


 